Citation Nr: 0944783	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for external 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1984 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

FINDINGS OF FACT

The Veteran's external hemorrhoids are characterized by a 
mild level of severity, with no medical evidence of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; or of persistent 
bleeding with secondary anemia.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC) 
7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In February 2007 and February 2008 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2005 rating 
decision, December 2005 SOC, and March 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.  Since the claim for an increased 
rating is being denied, no new effective date will be 
assigned, so that issue is moot.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114 (2009). 

Reviewing the evidence of record, at a December 2004 
examination arranged through VA QTC services, it was noted 
that the Veteran had been suffering from external 
hemorrhoids.  The hemorrhoids had existed since 1996, and 
recurred occasionally.  His current treatment was a hot sitz 
bath and Preparation H.  There was no functional impairment 
resulting from the hemorrhoids, and they did not cause the 
Veteran to miss any time from work.  A rectal examination 
revealed reducible external hemorrhoids at the 6:00 position.  
There was no evidence of bleeding, thrombosis was absent, and 
there was evidence of frequent recurrence, without excessive 
redundant tissue.  The examiner diagnosed the Veteran with 
external hemorrhoids and noted that they do not cause 
significant anemia or malnutrition.

January 2007 VA treatment records indicate that in 2003 the 
Veteran had polyps removed.  Since then he had had 
inflammation and persistent bleeding, but he had not been 
evaluated.  A February 2007 colonoscopy showed evidence of 
proctitis.  A February 2007 pathology report was found to be 
compatible with marked acute and chronic proctitis.  A June 
2007 colonoscopy showed ulcerative proctitis.  At September 
2007 VA treatment, the Veteran had bright red blood per 
rectum, which was noted as "not massive," and he had been 
on a high dose of NSAIDs (non-steroidal anti-inflammatory 
drugs) for neuropathic pain.  He did not have neuropathic 
pain, abdominal pain, tenesmus, or weight loss.  

March 2008 VA treatment records state that the Veteran had 
had rectal bleeding while on active duty, and was now 
diagnosed with proctitis by colonoscopy, and possible early 
ulcerative colitis.  The treating physician opined that the 
external hemorrhoids were likely caused by the proctitis and 
chronic bowel inflammation, and were presumably related to 
some dietary and environmental exposure while deployed.  The 
Veteran was using steroid suppositories.  A March 2008 VA 
gastroenterology treatment note indicates that the Veteran 
reported significant improvement since starting 
hydrocortisone enemas in addition to his mesalamine 
suppository.

The Veteran underwent a VA examination in February 2009, at 
which it was noted that he had experienced minor rectal 
bleeding for nearly 12 years, associated with occasional 
diarrhea.  There had been no loss of weight or appetite.  At 
the time of the examination he was suffering from minor 
bleeding from the rectum associated with bloating.  However, 
he never had a fever, joint pain, loss of weight, skin rash, 
or eye symptoms.  His appetite had been good throughout, and 
he had no history of anal itching.  He had occasional 
diarrhea with a frequency of two to three times per day 
associated with no abdominal pain, tenesmus, or perianal 
discharge.  There was no history of trauma to the rectum and 
no history of injury to the back.  He never had infections 
around the anal canal or a fistula, and there was also no 
history suggestive of colorectal cancer.

On examination there was no clinical evidence of anemia, 
jaundice, clubbing, or lymph node enlargement, and the 
abdomen was completely normal.  A rectal examination was also 
normal.  A February 2009 colonoscopic examination showed 
inflammation of the rectum and diffuse erythema and edema of 
the mucosa from the anal verge to 10 cm up into the rectum.  
The examiner reviewed the Veteran's claims file and opined 
that there was not sufficient evidence to say that the 
Veteran had hemorrhoids.  Therefore, he concluded that there 
was no definite relationship between ulcerative proctitis and 
hemorrhoids.  He noted that patients with chronic ulcerative 
proctitis may develop hemorrhoids because of tenesmus, but 
that there was no evidence that this was seen with the 
Veteran.  The examiner concluded that there was no definite 
association between the Veteran's proctitis and hemorrhoids, 
and that therefore no causal or etiological relationship 
between the two conditions existed.

In evaluating the Veteran's claim, the Board notes that at 
the December 2004 examination it was noted that his 
hemorrhoids recurred occasionally.  Clinical evaluation 
revealed was no evidence of bleeding, thrombosis was absent, 
and there was evidence of frequent recurrence, without 
excessive redundant tissue.  While January 2007 treatment 
notes state that the Veteran had polyps removed in 2003 and 
that he had had inflammation and persistent bleeding since 
then, there was no indication that the polyps were related to 
hemorrhoids.  The December 2004 examination occurred after 
the polyps were removed, and do not refer to them when 
discussing the Veteran's hemorrhoids.

The Veteran was diagnosed with ulcerative proctitis in 2007.  
The March 2008 treating physician opined that the external 
hemorrhoids were likely caused by the proctitis and chronic 
bowel inflammation, and were presumably related to some 
dietary and environmental exposure in service.  However, the 
physician did not discuss the Veteran's current symptoms.  
Furthermore, he did not state his reasoning for the 
conclusion that the external hemorrhoids were likely caused 
by the proctitis and chronic bowel inflammation. 

The February 2009 VA examiner found that there was no 
evidence that the Veteran had hemorrhoids at the time of his 
examination.  The examiner also noted that patients with 
chronic ulcerative proctitis may develop hemorrhoids because 
of tenesmus, but that there was no evidence of this occurring 
with the Veteran.  He concluded that no causal or etiological 
relationship exists between the two conditions in the case of 
the Veteran.  In evaluating the severity of the Veteran's 
hemorrhoids, the Board will therefore not consider the 
symptoms related to the chronic ulcerative proctitis.

The record does not show that the Veteran's external 
hemorrhoids have been characterized by large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, as required for a 10 percent 
evaluation.  Furthermore, the record does not show 
hemorrhoids with persistent bleeding and with secondary 
anemia, as required for a 20 percent evaluation.  38 C.F.R. § 
4.114, DC 7336.  At the December 2004 VA examination, there 
was no evidence of bleeding, and thrombosis was absent.  
While there was evidence of frequent recurrence, it was 
without excessive redundant tissue.  At September 2007 VA 
treatment, the Veteran had bright red blood per rectum, which 
was noted as "not massive," and he had been on a high dose 
of NSAIDs for neuropathic pain.  He did not have neuropathic 
pain, abdominal pain, tenesmus, or weight loss.  While it is 
not clear whether this was due to hemorrhoids, the Board 
notes that this is not sufficient to qualify for a 
compensable evaluation for external hemorrhoids.  The 
February 2009 examiner did not find current evidence of 
hemorrhoids, and the Veteran was suffering from minor 
bleeding from the rectum associated with bloating.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected external 
hemorrhoids, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
during the claims period has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable evaluation for external hemorrhoids is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


